During the fall session this court, on the coming on of a writ of error to be argued, it was' observed that the' hill of exceptions taken at the circuit was not incorporated in and made part of the record of the proceedings in the cause, and it was objected by a member of the court that the cause ought' not to be heard. It was however resolved by the court that they would hear it if the parties consented, but otherwise it would not be heard. In the winter session leave was granted in another cause' to withdraw a record in- which the bill of *194exceptions was not incorporated, for the purpose of obtain¡ng ]eaTe from the supreme court to amend the record. The Revised Statutes, (vol. 2. 423,) are very explicit on this subject, requiring the bill of exceptions to be entered in the record of the proceedings of the cause. The decision of the court is noted to apprise parties, in cases now depending, of the necessity of having their bills of exceptions entered on the records.